       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 1 of 155




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

JANE DOE 1,                                                *
                                                           *
               Plaintiff,                                  *
v.                                                         *
                                                                    Civil Action No.
                                                           *
                                                                    1:19-cv-03840
RED ROOF INNS, INC., VARAHI HOTEL, LLC,                    *
FMW RRI NC, LLC, WESTMONT HOSPITALITY                      *
                                                                    JURY TRIAL DEMANDED
GROUP, INC., RRI III, LLC, WHG SU ATLANTA,                 *
LP, SUB-SU HOTEL GP, LLC, CHOICE HOTELS                    *
INTERNATIONAL, INC., WYNDHAM HOTELS &                      *
RESORTS, INC., MICROTEL INNS AND SUITES                    *
FRANCHISING, INC., KUZZINS BUFORD, LLC,                    *
RAMADA WORLDWIDE INC., JEET & JJ LLC,                      *
NEWTEL V CORPORATION, CPLG HOL, LLC,                       *
CPLG PROPERTIES, LLC, COREPOINT                            *
LODGING, INC., LQ MANAGEMENT, LLC, LA                      *
QUINTA WORLDWIDE, LLC, HAMENT DESAI,                       *
VAD PROPERTY MANAGEMENT, LLC,                              *
VANTAGE HOSPITALITY GROUP, INC., 2014 SE                   *
OWNER 5-EMORY, LLC, LAXMI DRUID HILLS                      *
HOTEL, LLC, JHM HOTELS MANAGEMENT,                         *
INC., AURO HOTELS MANAGEMENT, LLC,                         *
HILTON FRANCHISE HOLDINGS, LLC, HILTON                     *
DOMESTIC OPERATING COMPANY, INC.,                          *
HILTON WORLDWIDE HOLDINGS, INC., and                       *
JOHN DOES 1-10,                                            *
                                                           *
               Defendants.                                 *

                      DEFENDANT WHG SU ATLANTA, LP’S
                    ANSWER AND AFFIRMATIVE DEFENSES TO
                PLAINTIFF’S AMENDED COMPLAINT FOR DAMAGES

       COMES NOW WHG SU ATLANTA, LP (hereinafter “WHG”), Defendant in the above-

captioned civil action, and without waiving any defenses as to jurisdiction or venue, hereby files

its Answer and Affirmative Defenses to Plaintiff’s Amended Complaint for Damages, stating as

follows:
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 2 of 155




                                        INTRODUCTION

                                                1.

         The allegations contained in paragraph 1 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 1 of the Complaint.

                                                 2.

         WHG denies any sex trafficking occurred in its hotels. In further responding, WHG does

not have sufficient knowledge or information to either admit or deny the remaining allegations

contained in paragraph 2 of the Complaint.

                                                 3.

         WHG denies any sex trafficking occurred in its hotels. In further responding, WHG does

not have sufficient knowledge or information to either admit or deny the remaining allegations

contained in paragraph 3 of the Complaint.

                                                 4.

         WHG denies any sex trafficking occurred in its hotels. In further responding, WHG does

not have sufficient knowledge or information to either admit or deny the remaining allegations

contained in paragraph 4 of the Complaint.

                                                 5.

         WHG denies any sex trafficking occurred in its hotels, or that it knowingly profited from

any illicit activities. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 5 of the

Complaint.




4817-9912-3118.1                                 2
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 3 of 155




                                                6.

         WHG denies any sex trafficking occurred in its hotels. In further responding, WHG does

not have sufficient knowledge or information to either admit or deny the remaining allegations

contained in paragraph 6 of the Complaint.

                                                7.

         As to WHG, denied.

                                                8.

         As to WHG, denied, including subparagraphs (a) through (d).

                                                9.

         As to WHG, denied, including subparagraphs (a) and (b).

                                               10.

         As to WHG, denied.

                                               11.

         As to WHG, denied.

                                               12.

         As to WHG, denied.

                                               13.

         As to WHG, denied, including references in footnote 2.

                                               14.

         As to WHG, denied.




4817-9912-3118.1                                3
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 4 of 155




                                         THE PARTIES

I.       Plaintiff

                                                15.

         The allegations contained in paragraph 15 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 15 of the Complaint, including references in footnote

3 of the Complaint.

II.      Defendants

                                                16.

         Paragraph 16 of the Complaint sets forth definitions to which no response is required. To

the extent a response is required, WHG denies the allegations contained in paragraph 16 of the

Complaint.

         A.        The Red Roof (Smyrna) Defendants

                                                17.

         The allegations contained in paragraph 17 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 17 of the Complaint.

                                                18.

         The allegations contained in paragraph 18 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 18 of the Complaint.




4817-9912-3118.1                                 4
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 5 of 155




                                               19.

         The allegations contained in paragraph 19 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 19 of the Complaint.

                                               20.

         The allegations contained in paragraph 20 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 20 of the Complaint.

                                               21.

         The allegations contained in paragraph 21 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 21 of the Complaint, including references in footnote

4 and 5 of the Complaint.

                                               22.

         The allegations contained in paragraph 22 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 22 of the Complaint.

                                               23.

         The allegations contained in paragraph 23 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 23 of the Complaint.




4817-9912-3118.1                                5
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 6 of 155




                                               24.

         The allegations contained in paragraph 24 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 24 of the Complaint, including references in footnote

6 of the Complaint.

         B.        The Red Roof (Atlanta) Defendants

                                               25.

         The allegations contained in paragraph 25 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 25 of the Complaint.

                                               26.

         The allegations contained in paragraph 26 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 26 of the Complaint.

                                               27.

         The allegations contained in paragraph 27 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 27 of the Complaint.

         C.        The Suburban Extended Stay Defendants

                                               28.

         As to WHG, denied.




4817-9912-3118.1                                6
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 7 of 155




                                                29.

         WHG admits it is a Delaware limited partnership with its principle place of business in

Houston, Texas, and that its registered agent for service is Capitol Corporate Services, Inc.

WHG denies the remaining allegations contained in paragraph 29 of the Complaint.

                                                30.

         As to WHG, denied.

                                                31.

         As to WHG, denied.

                                                32.

         The allegations contained in paragraph 32 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 32 of the Complaint.

         D.        The Microtel Defendants

                                                33.

         The allegations contained in paragraph 33 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 33 of the Complaint.

                                                34.

         The allegations contained in paragraph 34 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 34 of the Complaint.




4817-9912-3118.1                                 7
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 8 of 155




                                               35.

         The allegations contained in paragraph 35 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 35 of the Complaint.

                                               36.

         The allegations contained in paragraph 36 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 36 of the Complaint.

                                               37.

         The allegations contained in paragraph 37 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 37 of the Complaint.

                                               38.

         The allegations contained in paragraph 38 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 38 of the Complaint.

                                               39.

         The allegations contained in paragraph 39 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 39 of the Complaint.




4817-9912-3118.1                                8
         Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 9 of 155




                                               40.

         The allegations contained in paragraph 40 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 40 of the Complaint.

                                               41.

         The allegations contained in paragraph 41 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 41 of the Complaint.

                                               42.

         The allegations contained in paragraph 42 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 42 of the Complaint.

         E.        The Ramada Defendants

                                               43.

         The allegations contained in paragraph 43 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 43 of the Complaint.

                                               44.

         The allegations contained in paragraph 44 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 44 of the Complaint.




4817-9912-3118.1                                9
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 10 of 155




                                               45.

         The allegations contained in paragraph 45 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 45 of the Complaint.

                                               46.

         The allegations contained in paragraph 46 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 46 of the Complaint.

                                               47.

         The allegations contained in paragraph 47 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 47 of the Complaint.

                                               48.

         The allegations contained in paragraph 48 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 48 of the Complaint.

         F.        The La Quinta Defendants

                                               49.

         The allegations contained in paragraph 49 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 49 of the Complaint.




4817-9912-3118.1                               10
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 11 of 155




                                               50.

         The allegations contained in paragraph 50 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 50 of the Complaint.

                                               51.

         The allegations contained in paragraph 51 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 51 of the Complaint.

                                               52.

         The allegations contained in paragraph 52 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 52 of the Complaint.

                                               53.

         The allegations contained in paragraph 53 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 53 of the Complaint.

                                               54.

         The allegations contained in paragraph 54 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 54 of the Complaint.




4817-9912-3118.1                               11
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 12 of 155




                                               55.

         The allegations contained in paragraph 55 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 55 of the Complaint.

                                               56.

         The allegations contained in paragraph 56 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 56 of the Complaint.

         G.        The Americas Best Defendants

                                               57.

         The allegations contained in paragraph 57 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 57 of the Complaint.

                                               58.

         The allegations contained in paragraph 58 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 58 of the Complaint.

                                               59.

         The allegations contained in paragraph 59 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 59 of the Complaint.




4817-9912-3118.1                               12
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 13 of 155




                                               60.

         The allegations contained in paragraph 60 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 60 of the Complaint.

         H.        The Hampton Inn (NDH Atlanta) Defendants

                                               61.

         The allegations contained in paragraph 61 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 61 of the Complaint.

                                               62.

         The allegations contained in paragraph 62 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 62 of the Complaint.

                                               63.

         The allegations contained in paragraph 63 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 63 of the Complaint.

                                               64.

         The allegations contained in paragraph 64 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 64 of the Complaint.




4817-9912-3118.1                               13
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 14 of 155




                                               65.

         The allegations contained in paragraph 65 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 65 of the Complaint.

                                               66.

         The allegations contained in paragraph 66 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 66 of the Complaint.

                                               67.

         The allegations contained in paragraph 67 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 67 of the Complaint.

                                               68.

         The allegations contained in paragraph 68 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 68 of the Complaint.

                                               69.

         The allegations contained in paragraph 69 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 69 of the Complaint.




4817-9912-3118.1                               14
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 15 of 155




         I.        The John Doe Defendants

                                                70.

         The allegations contained in paragraph 70 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 70 of the Complaint.

                                  JURISDICTION & VENUE

                                                71.

         Denied.

                                                72.

         Denied.

                                                73.

         Denied.

                                  FACTUAL ALLEGATIONS

I.       Sex Trafficking

                                                74.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 74 of the Complaint.

                                                75.

         Paragraph 75 of the Complaint sets forth definitions to which no response is required. To

the extent a response is required, WHG does not have sufficient knowledge or information to

either admit or deny the allegations contained in paragraph 75 of the Complaint.




4817-9912-3118.1                                15
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 16 of 155




                                               76.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 76 of the Complaint.

                                               77.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 77 of the Complaint.

                                               78.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 78 of the Complaint.

II.      Metro Atlanta Has Long Been Known As A Sex Trafficking Hub

                                               79.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 79 of the Complaint, including references in footnote 8 of the

Complaint.

                                               80.

         As to WHG, denied, including references in footnotes 9 and 10 of the Complaint.

                                               81.

         As to WHG, denied, including references in footnotes 11 and 12 of the Complaint.

III.     Hotels Are Complicit In Sex Trafficking

                                               82.

         As to WHG, denied.




4817-9912-3118.1                               16
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 17 of 155




         A.        Hotels Are a Critical Part of the Sex Trafficking Industry

                                                 83.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 83 of the Complaint, including references in footnote 8 of the

Complaint.

                                                 84.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 84 of the Complaint, including references in footnotes 13

through 15 of the Complaint.

                                                 85.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 85 of the Complaint, including references in footnote 16 of

the Complaint.

                                                 86.

         As to WHG, denied.

                                                 87.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 87 of the Complaint, including references in footnote 17 of

the Complaint.




4817-9912-3118.1                                 17
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 18 of 155




         B.        The Presence of Sex Trafficking and Measures to Prevent It Have Been
                   Known in the Hotel Industry for Decades

                                                88.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 88 of the Complaint, including references in footnote 18 of

the Complaint.

                                                89.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 89 of the Complaint, including subparagraphs (1) through (6).

                                                90.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 90 of the Complaint.

                                                91.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 91 of the Complaint, including subparagraphs (a) through (p)

and references in footnote 19 of the Complaint.

                                                92.

         As to WHG, denied, including references in footnote 20 of the Complaint.

         C.        Defendants Chose to Ignore or Participate in Sex Trafficking Rather than
                   Take Steps to Prevent It

                                                93.

         As to WHG, denied.

                                                94.

         As to WHG, denied.




4817-9912-3118.1                                  18
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 19 of 155




                                               95.

         As to WHG, denied.

                                               96.

         The allegations contained in paragraph 96 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 96 of the Complaint.

                                               97.

         The allegations contained in paragraph 97 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 97 of the Complaint.

                                               98.

         The allegations contained in paragraph 98 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 98 of the Complaint, including references in

footnotes 21 and 22 of the Complaint.

                                               99.

         The allegations contained in paragraph 99 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 99 of the Complaint.

                                              100.

         The allegations contained in paragraph 100 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or




4817-9912-3118.1                               19
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 20 of 155




deny the allegations contained in paragraph 100 of the Complaint, including references in

footnote 23 of the Complaint.

                                              101.

         The allegations contained in paragraph 101 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 101 of the Complaint.

IV.      The Defendants Participated In The Sex Trafficking Of Jane Doe 1

                                              102.

         As to WHG, denied.

                                              103.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 103 of the Complaint.

                                              104.

         As to WHG, denied.

                                              105.

         As to WHG, denied.

                                              106.

         As to WHG, denied.




4817-9912-3118.1                               20
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 21 of 155




         A.        The Red Roof (Smyrna) Defendants Participated in a Sex Trafficking
                   Venture Whose Victims Included Jane Doe 1, and They Knew or Should
                   Have Known They Were Benefitting Financially From Such a Venture

                   i.    The Red Roof (Smyrna) Sex Trafficking Venture

                                              107.

         The allegations contained in paragraph 107 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 107 of the Complaint.

                                              108.

         The allegations contained in paragraph 108 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 108 of the Complaint.

                                              109.

         The allegations contained in paragraph 109 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 109 of the Complaint.

                                              110.

         The allegations contained in paragraph 110 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 110 of the Complaint.




4817-9912-3118.1                               21
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 22 of 155




                   ii.   Red Roof (Smyrna) management and employees knew of and facilitated
                         the sex trafficking venture at that hotel, and they specifically facilitated
                         the trafficking of Jane Doe 1

                                                  111.

         The allegations contained in paragraph 111 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 111 of the Complaint.

                                                  112.

         The allegations contained in paragraph 112 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 112 of the Complaint.

                                                  113.

         The allegations contained in paragraph 113 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 113 of the Complaint.

                                                  114.

         The allegations contained in paragraph 114 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 114 of the Complaint.

                                                  115.

         The allegations contained in paragraph 115 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 115 of the Complaint.




4817-9912-3118.1                                   22
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 23 of 155




                                              116.

         The allegations contained in paragraph 116 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 116 of the Complaint.

                                              117.

         The allegations contained in paragraph 117 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 117 of the Complaint.

                                              118.

         The allegations contained in paragraph 118 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 118 of the Complaint.

                                              119.

         The allegations contained in paragraph 119 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 119 of the Complaint.

                                              120.

         The allegations contained in paragraph 120 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 120 of the Complaint.




4817-9912-3118.1                               23
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 24 of 155




                                                121.

         The allegations contained in paragraph 121 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 121 of the Complaint.

                                                122.

         The allegations contained in paragraph 122 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 122 of the Complaint.

                                                123.

         The allegations contained in paragraph 123 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 123 of the Complaint.

                   iii.   Red Roof Defendants knew of, or should have known of, the sex
                          trafficking venture at the Red Roof (Smyrna)

                                                124.

         The allegations contained in paragraph 124 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 124 of the Complaint.

                                                125.

         The allegations contained in paragraph 125 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 125 of the Complaint.




4817-9912-3118.1                                 24
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 25 of 155




                                              126.

         The allegations contained in paragraph 126 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 126 of the Complaint.

                                              127.

         The allegations contained in paragraph 127 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 127 of the Complaint.

                                              128.

         The allegations contained in paragraph 128 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 128 of the Complaint, including

subparagraph (a).

                                              129.

         The allegations contained in paragraph 129 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 129 of the Complaint, including

subparagraphs (a) and (b) and references in footnote 24 of the Complaint.

                                              130.

         The allegations contained in paragraph 130 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 130 of the Complaint.




4817-9912-3118.1                               25
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 26 of 155




                                              131.

         The allegations contained in paragraph 131 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 131 of the Complaint.

                                              132.

         The allegations contained in paragraph 132 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 132 of the Complaint, including

subparagraphs (a) and (b) and references in footnote 25 of the Complaint.

                                              133.

         The allegations contained in paragraph 133 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 133 of the Complaint, including

subparagraphs (a) through (d) and references in footnote 26 of the Complaint.

                                              134.

         The allegations contained in paragraph 134 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 134 of the Complaint.

                                              135.

         The allegations contained in paragraph 135 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 135 of the Complaint.




4817-9912-3118.1                               26
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 27 of 155




                                              136.

         The allegations contained in paragraph 136 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 136 of the Complaint.

                                              137.

         The allegations contained in paragraph 137 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 137 of the Complaint.

                                              138.

         The allegations contained in paragraph 138 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 138 of the Complaint.

                                              139.

         The allegations contained in paragraph 139 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 139 of the Complaint.

                                              140.

         The allegations contained in paragraph 140 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 140 of the Complaint, including

subparagraph (b).




4817-9912-3118.1                               27
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 28 of 155




                                              141.

         The allegations contained in paragraph 141 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 141 of the Complaint, including

subparagraphs (a) through (e) and references in footnotes 27 and 28 of the Complaint.

                                              142.

         The terms of Red Roof Inn’s safety and security provisions speak for themselves. WHG

denies the allegation in Paragraph 142 of the Complaint to the extent they mischaracterize or are

inconsistent with the terms of any applicable safety and security provisions. To the extent

further response is required; WHG denies the allegations in Paragraph 142 of the Complaint,

including subparagraph (c).

                                              143.

         The allegations contained in paragraph 143 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 143 of the Complaint.

                                              144.

         The allegations contained in paragraph 144 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 144 of the Complaint, including

references in footnote 29 of the Complaint.




4817-9912-3118.1                               28
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 29 of 155




                                              145.

         The allegations contained in paragraph 145 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 145 of the Complaint.

                                              146.

         The allegations contained in paragraph 146 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 146 of the Complaint.

                                              147.

         The allegations contained in paragraph 147 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 147 of the Complaint, including

references in footnote 30 of the Complaint.

                                              148.

         The allegations contained in paragraph 148 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 148 of the Complaint, including

references in subparagraphs (a) and (b) of the Complaint.

                                              149.

         The allegations contained in paragraph 149 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 149 of the Complaint.




4817-9912-3118.1                               29
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 30 of 155




                                              150.

         The allegations contained in paragraph 150 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 150 of the Complaint, including

references in subparagraphs (a) and (b) of the Complaint.

                                              151.

         The allegations contained in paragraph 151 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 151 of the Complaint.

                                              152.

         The allegations contained in paragraph 152 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 152 of the Complaint.

                                              153.

         The allegations contained in paragraph 153 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 153 of the Complaint.

                                              154.

         The allegations contained in paragraph 154 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 154 of the Complaint.




4817-9912-3118.1                               30
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 31 of 155




                                               155.

         The allegations contained in paragraph 155 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 155 of the Complaint.

                                               156.

         The allegations contained in paragraph 156 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 156 of the Complaint, including

references in footnotes 32 and 33 of the Complaint.

         B.        The Red Roof (Atlanta) Defendants Participated in a Sex Trafficking
                   Venture Whose Victims Included Jane Doe 1, and They Knew or Should
                   Have Known They Were Benefitting Financially From Such a Venture

                   i.    The Red Roof (Atlanta) Sex Trafficking Venture

                                               157.

         The allegations contained in paragraph 157 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 157 of the Complaint.

                                               158.

         The allegations contained in paragraph 158 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 158 of the Complaint.

                                               159.

         The allegations contained in paragraph 159 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 159 of the Complaint.


4817-9912-3118.1                                31
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 32 of 155




                                                  160.

         The allegations contained in paragraph 160 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 160 of the Complaint.

                   ii.   Red Roof (Atlanta) management and employees knew of and facilitated
                         the sex trafficking venture at that hotel, and they specifically facilitated
                         the trafficking of Jane Doe 1

                                                  161.

         The allegations contained in paragraph 161 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 161 of the Complaint.

                                                  162.

         The allegations contained in paragraph 162 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 162 of the Complaint.

                                                  163.

         The allegations contained in paragraph 163 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 163 of the Complaint.

                                                  164.

         The allegations contained in paragraph 164 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 164 of the Complaint.




4817-9912-3118.1                                   32
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 33 of 155




                                                165.

         The allegations contained in paragraph 165 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 165 of the Complaint.

                                                166.

         The allegations contained in paragraph 166 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 166 of the Complaint.

                   iii.   The Red Roof (Atlanta) Defendants knew of, or should have known of,
                          the sex trafficking venture at the Red Roof (Atlanta)

                                                167.

         The allegations contained in paragraph 167 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 167 of the Complaint.

                                                168.

         The allegations contained in paragraph 168 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 168 of the Complaint.

                                                169.

         The allegations contained in paragraph 169 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 169 of the Complaint.




4817-9912-3118.1                                 33
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 34 of 155




                                               170.

         The allegations contained in paragraph 170 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 170 of the Complaint.

                                               171.

         The allegations contained in paragraph 171 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 171 of the Complaint.

         C.        The Suburban Extended Stay Defendants Participated in a Sex Trafficking
                   Venture Whose Victims Included Jane Doe 1, and They Knew or Should
                   Have Known They Were Benefitting Financially From Such a Venture

                   i.    The Suburban Extended Stay (Chamblee) Sex Trafficking Venture

                                               172.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 172 of the

Complaint.

                                               173.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 173 of the

Complaint.

                                               174.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 174 of the

Complaint.




4817-9912-3118.1                               34
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 35 of 155




                                                175.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 175 of the

Complaint.

                   ii.   Suburban Extended Stay (Chamblee) management and employees knew
                         of and facilitated the sex trafficking venture at that hotel, and they
                         specifically facilitated the trafficking of Jane Doe 1

                                                176.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 176 of the

Complaint.

                                                177.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 177 of the

Complaint.

                                                178.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 178 of the

Complaint.

                                                179.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 179 of the

Complaint.




4817-9912-3118.1                                 35
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 36 of 155




                                              180.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 180 of the

Complaint.

                                              181.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 181 of the

Complaint.

                                              182.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 182 of the

Complaint.

                                              183.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 183 of the

Complaint.

                                              184.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 184 of the

Complaint.




4817-9912-3118.1                               36
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 37 of 155




                                                 185.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 185 of the

Complaint.

                                                 186.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 186 of the

Complaint.

                                                 187.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 187 of the

Complaint.

                   iii.   The Suburban Extended Stay Defendants knew of, or should have known
                          of, the sex trafficking venture at the Suburban Extended Stay (Chamblee)

                                                 188.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 188 of the

Complaint.

                                                 189.

         As to WHG, denied, including subparagraph (a).

                                                 190.

         As to WHG, denied. In further responding, WHG does not have sufficient knowledge or

information to either admit or deny the remaining allegations contained in paragraph 190 of the

Complaint.



4817-9912-3118.1                                  37
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 38 of 155




                                              191.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 191 of the Complaint, including subparagraphs (a) through

(c).

                                              192.

         The allegations contained in paragraph 192 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 192 of the Complaint.

                                              193.

         The allegations contained in paragraph 193 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 193 of the Complaint.

                                              194.

         The allegations contained in paragraph 194 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 194 of the Complaint.

                                              195.

         The allegations contained in paragraph 195 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 195 of the Complaint, including subparagraph (b).

                                              196.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 196 of the Complaint.




4817-9912-3118.1                               38
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 39 of 155




                                                197.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 197 of the Complaint, including subparagraphs (a) through

(c).

                                                198.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 198 of the Complaint.

         D.        The Microtel Defendants Participated in a Sex Trafficking Venture Whose
                   Victims Included Jane Doe 1, and They Knew or Should Have Known They
                   Were Benefitting Financially from such a Venture

                   i.    The Microtel (Atlanta) Sex Trafficking Venture

                                                199.

         The allegations contained in paragraph 199 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 199 of the Complaint.

                                                200.

         The allegations contained in paragraph 200 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 200 of the Complaint.

                                                201.

         The allegations contained in paragraph 201 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 201 of the Complaint.




4817-9912-3118.1                                 39
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 40 of 155




                                                  202.

         The allegations contained in paragraph 202 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 202 of the Complaint.

                   ii.   Microtel (Atlanta) management and employees knew of and facilitated
                         the sex trafficking venture at that hotel, and they specifically facilitated
                         the trafficking of Jane Doe 1

                                                  203.

         The allegations contained in paragraph 203 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 203 of the Complaint.

                                                  204.

         The allegations contained in paragraph 204 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 204 of the Complaint.

                                                  205.

         The allegations contained in paragraph 205 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 205 of the Complaint.

                                                  206.

         The allegations contained in paragraph 206 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 206 of the Complaint.




4817-9912-3118.1                                   40
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 41 of 155




                                              207.

         The allegations contained in paragraph 207 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 207 of the Complaint.

                                              208.

         The allegations contained in paragraph 208 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 208 of the Complaint.

                                              209.

         The allegations contained in paragraph 209 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 209 of the Complaint.

                                              210.

         The allegations contained in paragraph 210 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 210 of the Complaint.

                                              211.

         The allegations contained in paragraph 211 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 211 of the Complaint.




4817-9912-3118.1                               41
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 42 of 155




                                              212.

         The allegations contained in paragraph 212 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 212 of the Complaint.

                                              213.

         The allegations contained in paragraph 213 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 213 of the Complaint.

                                              214.

         The allegations contained in paragraph 214 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 214 of the Complaint.

                                              215.

         The allegations contained in paragraph 215 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 215 of the Complaint.

                                              216.

         The allegations contained in paragraph 216 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 216 of the Complaint.




4817-9912-3118.1                               42
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 43 of 155




                                                217.

         The allegations contained in paragraph 217 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 217 of the Complaint.

                                                218.

         The allegations contained in paragraph 218 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 218 of the Complaint.

                                                219.

         The allegations contained in paragraph 219 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 219 of the Complaint.

                                                220.

         The allegations contained in paragraph 220 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 220 of the Complaint.

                   iii.   The Microtel Defendants knew of, or should have known of, the sex
                          trafficking venture at the Microtel (Atlanta)

                                                221.

         The allegations contained in paragraph 221 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 221 of the Complaint.




4817-9912-3118.1                                 43
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 44 of 155




                                              222.

         The allegations contained in paragraph 222 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 222 of the Complaint.

                                              223.

         The allegations contained in paragraph 223 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 223 of the Complaint, including subparagraphs

(a) through (c).

                                              224.

         The allegations contained in paragraph 224 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 224 of the Complaint.

                                              225.

         The allegations contained in paragraph 225 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 225 of the Complaint.

                                              226.

         The allegations contained in paragraph 226 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 226 of the Complaint.




4817-9912-3118.1                               44
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 45 of 155




         E.        The Ramada Defendants Participated in a Sex Trafficking Venture Whose
                   Victims Included Jane Doe 1, and They Knew or Should Have Known They
                   Were Benefitting Financially From Such a Venture

                   i.    The Ramada (Alpharetta) Sex Trafficking Venture

                                               227.

         The allegations contained in paragraph 227 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 227 of the Complaint.

                                               228.

         The allegations contained in paragraph 228 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 228 of the Complaint.

                                               229.

         The allegations contained in paragraph 229 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 229 of the Complaint.

                                               230.

         The allegations contained in paragraph 230 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 230 of the Complaint.




4817-9912-3118.1                                45
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 46 of 155




                   ii.   Ramada (Alpharetta) management and employees knew of and facilitated
                         the sex trafficking venture at that hotel, and they specifically facilitated
                         the trafficking of Jane Doe 1

                                                 231.

         The allegations contained in paragraph 231 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 231 of the Complaint.

                                                 232.

         The allegations contained in paragraph 232 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 232 of the Complaint.

                                                 233.

         The allegations contained in paragraph 233 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 233 of the Complaint.

                                                 234.

         The allegations contained in paragraph 234 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 234 of the Complaint.

                                                 235.

         The allegations contained in paragraph 235 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 235 of the Complaint.




4817-9912-3118.1                                  46
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 47 of 155




                                              236.

         The allegations contained in paragraph 236 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 236 of the Complaint.

                                              237.

         The allegations contained in paragraph 237 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 237 of the Complaint.

                                              238.

         The allegations contained in paragraph 238 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 238 of the Complaint.

                                              239.

         The allegations contained in paragraph 239 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 239 of the Complaint.

                                              240.

         The allegations contained in paragraph 240 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 240 of the Complaint.




4817-9912-3118.1                               47
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 48 of 155




                   iii.   The Ramada Defendants knew of, or should have known of, the sex
                          trafficking venture at the Ramada (Alpharetta)

                                                241.

         The allegations contained in paragraph 241 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 241 of the Complaint.

                                                242.

         The allegations contained in paragraph 242 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 242 of the Complaint.

                                                243.

         The allegations contained in paragraph 243 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 243 of the Complaint.

                                                244.

         The allegations contained in paragraph 244 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 244 of the Complaint, including subparagraphs

(a) through (c).

                                                245.

         The allegations contained in paragraph 245 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 245 of the Complaint.




4817-9912-3118.1                                 48
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 49 of 155




                                               246.

         The allegations contained in paragraph 246 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 246 of the Complaint.

                                               247.

         The allegations contained in paragraph 247 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 247 of the Complaint.

                                               248.

         The allegations contained in paragraph 248 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 248 of the Complaint.

                                               249.

         The allegations contained in paragraph 249 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 249 of the Complaint.

         F.        The La Quinta Defendants Participated in a Sex Trafficking Venture Whose
                   Victims Included Jane Doe 1, and They Knew or Should Have Known They
                   Were Benefitting Financially from such a Venture

                   i.    The La Quinta (Alpharetta) Sex Trafficking Venture

                                               250.

         The allegations contained in paragraph 250 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 250 of the Complaint.




4817-9912-3118.1                                49
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 50 of 155




                                                  251.

         The allegations contained in paragraph 251 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 251 of the Complaint.

                                                  252.

         The allegations contained in paragraph 252 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 252 of the Complaint.

                                                  253.

         The allegations contained in paragraph 253 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 253 of the Complaint.

                   ii.   La Quinta (Alpharetta) management and employees knew of and
                         facilitated the sex trafficking venture at that hotel, and they specifically
                         facilitated the trafficking of Jane Doe 1

                                                  254.

         The allegations contained in paragraph 254 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 254 of the Complaint.

                                                  255.

         The allegations contained in paragraph 255 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 255 of the Complaint.




4817-9912-3118.1                                   50
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 51 of 155




                                              256.

         The allegations contained in paragraph 256 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 256 of the Complaint.

                                              257.

         The allegations contained in paragraph 257 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 257 of the Complaint.

                                              258.

         The allegations contained in paragraph 258 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 258 of the Complaint.

                                              259.

         The allegations contained in paragraph 259 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 259 of the Complaint.

                                              260.

         The allegations contained in paragraph 260 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 260 of the Complaint.




4817-9912-3118.1                               51
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 52 of 155




                                                261.

         The allegations contained in paragraph 261 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 261 of the Complaint.

                   iii.   The La Quinta Defendants knew of, or should have known of, the sex
                          trafficking venture at the La Quinta (Alpharetta)

                                                262.

         The allegations contained in paragraph 262 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 262 of the Complaint.

                                                263.

         The allegations contained in paragraph 263 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 263 of the Complaint.

                                                264.

         The allegations contained in paragraph 264 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 264 of the Complaint.

                                                265.

         The allegations contained in paragraph 265 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 265 of the Complaint, including subparagraphs

(a) through (c).




4817-9912-3118.1                                 52
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 53 of 155




                                               266.

         The allegations contained in paragraph 266 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 266 of the Complaint.

                                               267.

         The allegations contained in paragraph 267 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 267 of the Complaint.

                                               268.

         The allegations contained in paragraph 268 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 268 of the Complaint.

         G.        The Americas Best Defendants Participated in a Sex Trafficking Venture
                   Whose Victims Included Jane Doe 1, and They Knew or Should Have
                   Known They Were Benefitting Financially From Such a Venture

                   i.    The Americas Best (Atlanta) Sex Trafficking Venture

                                               269.

         The allegations contained in paragraph 269 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 269 of the Complaint.

                                               270.

         The allegations contained in paragraph 270 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 270 of the Complaint.




4817-9912-3118.1                                53
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 54 of 155




                                                  271.

         The allegations contained in paragraph 271 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 271 of the Complaint.

                                                  272.

         The allegations contained in paragraph 272 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 272 of the Complaint.

                   ii.   Americas Best (Atlanta) management and employees knew of and
                         facilitated the sex trafficking venture at that hotel, and they specifically
                         facilitated the trafficking of Jane Doe 1

                                                  273.

         The allegations contained in paragraph 273 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 273 of the Complaint.

                                                  274.

         The allegations contained in paragraph 274 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 274 of the Complaint.

                                                  275.

         The allegations contained in paragraph 275 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 275 of the Complaint.




4817-9912-3118.1                                   54
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 55 of 155




                                              276.

         The allegations contained in paragraph 276 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 276 of the Complaint.

                                              277.

         The allegations contained in paragraph 277 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 277 of the Complaint.

                                              278.

         The allegations contained in paragraph 278 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 278 of the Complaint.

                                              279.

         The allegations contained in paragraph 279 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 279 of the Complaint.

                                              280.

         The allegations contained in paragraph 280 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 280 of the Complaint.




4817-9912-3118.1                               55
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 56 of 155




                   iii.   The Americas Best Defendants knew of, or should have known of, the
                          sex trafficking venture at the Americas Best (Atlanta)

                                                281.

         The allegations contained in paragraph 281 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 281 of the Complaint.

                                                282.

         The allegations contained in paragraph 282 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 282 of the Complaint.

                                                283.

         The allegations contained in paragraph 283 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 283 of the Complaint.

                                                284.

         The allegations contained in paragraph 284 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 284 of the Complaint.

                                                285.

         The allegations contained in paragraph 285 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 285 of the Complaint.




4817-9912-3118.1                                 56
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 57 of 155




                                              286.

         The allegations contained in paragraph 286 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 286 of the Complaint.

                                              287.

         The allegations contained in paragraph 287 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 287 of the Complaint.

                                              288.

         The allegations contained in paragraph 288 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 288 of the Complaint.

                                              289.

         The allegations contained in paragraph 289 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 289 of the Complaint.

                                              290.

         The allegations contained in paragraph 290 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 290 of the Complaint.

                                              291.

         The allegations contained in paragraph 291 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit




4817-9912-3118.1                               57
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 58 of 155




or deny the allegations contained in paragraph 291 of the Complaint, including references in

footnote 34 of the Complaint.

                                              292.

         The allegations contained in paragraph 292 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 292 of the Complaint.

                                              293.

         The allegations contained in paragraph 293 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 293 of the Complaint.

                                              294.

         The allegations contained in paragraph 294 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 294 of the Complaint.

                                              295.

         The allegations contained in paragraph 295 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 295 of the Complaint, including references in

footnote 35 of the Complaint.

                                              296.

         The allegations contained in paragraph 296 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 296 of the Complaint.




4817-9912-3118.1                               58
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 59 of 155




                                              297.

         The allegations contained in paragraph 297 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 297 of the Complaint.

                                              298.

         The allegations contained in paragraph 298 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 298 of the Complaint, including references in

footnote 36 of the Complaint.

                                              299.

         The allegations contained in paragraph 299 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 299 of the Complaint, including references in

footnote 37 of the Complaint.

                                              300.

         The allegations contained in paragraph 300 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 300 of the Complaint.

                                              301.

         The allegations contained in paragraph 301 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 301 of the Complaint.




4817-9912-3118.1                               59
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 60 of 155




                                              302.

         The allegations contained in paragraph 302 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 302 of the Complaint.

                                              303.

         The allegations contained in paragraph 303 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 303 of the Complaint, including subparagraphs

(a) through (g).

                                              304.

         The allegations contained in paragraph 304 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 304 of the Complaint.

                                              305.

         The allegations contained in paragraph 305 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 305 of the Complaint.

                                              306.

         The allegations contained in paragraph 306 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 306 of the Complaint.




4817-9912-3118.1                               60
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 61 of 155




         H.        The Hampton Inn (NDH Atlanta) Defendants Participated in a Sex
                   Trafficking Venture Whose Victims Included Jane Doe 1, and They Knew
                   or Should Have Known They Were Benefitting Financially From Such a
                   Venture

                   i.    The Hampton Inn (NDH Atlanta) Sex Trafficking Venture

                                              307.

         The allegations contained in paragraph 307 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 307 of the Complaint.

                                              308.

         The allegations contained in paragraph 308 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 308 of the Complaint.

                                              309.

         The allegations contained in paragraph 309 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 309 of the Complaint.

                                              310.

         The allegations contained in paragraph 310 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 310 of the Complaint.




4817-9912-3118.1                               61
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 62 of 155




                   ii.   Hampton Inn (NDH Atlanta) management and employees knew of and
                         facilitated the sex trafficking venture at that hotel, and they specifically
                         facilitated the trafficking of Jane Doe 1

                                                  311.

         The allegations contained in paragraph 311 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 311 of the Complaint.

                                                  312.

         The allegations contained in paragraph 312 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 312 of the Complaint.

                                                  313.

         The allegations contained in paragraph 313 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 313 of the Complaint.

                                                  314.

         The allegations contained in paragraph 314 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 314 of the Complaint.

                                                  315.

         The allegations contained in paragraph 315 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 315 of the Complaint.




4817-9912-3118.1                                   62
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 63 of 155




                                                 316.

         The allegations contained in paragraph 316 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 316 of the Complaint.

                                                 317.

         The allegations contained in paragraph 317 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 317 of the Complaint.

                                                 318.

         The allegations contained in paragraph 318 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 318 of the Complaint.

                                                 319.

         The allegations contained in paragraph 319 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 319 of the Complaint.

                   iii.   The Hampton Inn (NDH Atlanta) Defendants knew of, or should have
                          known of, the sex trafficking venture at the Hampton Inn (NDH Atlanta)

                                                 320.

         The allegations contained in paragraph 320 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 320 of the Complaint.




4817-9912-3118.1                                  63
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 64 of 155




                                              321.

         The allegations contained in paragraph 321 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 321 of the Complaint.

                                              322.

         The allegations contained in paragraph 322 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 322 of the Complaint.

                                              323.

         The allegations contained in paragraph 323 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 323 of the Complaint.

                                              324.

         The allegations contained in paragraph 324 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 324 of the Complaint.

                                              325.

         The allegations contained in paragraph 325 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 325 of the Complaint.




4817-9912-3118.1                               64
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 65 of 155




                                               326.

         The allegations contained in paragraph 326 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 326 of the Complaint.

                                    PLAINTIFF’S CLAIMS

                   Trafficking Victims Protection Reauthorization Act Claims
                              (allegations common to Counts 1-24)

                                               327.

         Paragraph 327 of the Complaint sets forth a legal conclusion to which no response is

required.

                                               328.

         As to WHG, denied.

                                               329.

         As to WHG, denied.

                                               330.

         Paragraph 330 of the Complaint sets forth a legal conclusion to which no response is

required.

                                               331.

         As to WHG, denied.

                                               332.

         As to WHG, denied.




4817-9912-3118.1                                65
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 66 of 155




                                             COUNT ONE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                                (Against Red Roof (Smyrna) Defendants)

                                                  333.

         WHG realleges and incorporates by reference paragraphs 1 through 332 as if expressly

stated herein.

                                                  334.

         Paragraph 334 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 334 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained in

paragraph 334 of the Complaint.

                                                  335.

         The allegations contained in paragraph 335 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 335 of the Complaint.

                                                  336.

         The allegations contained in paragraph 336 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 336 of the Complaint.

                                                  337.

         The allegations contained in paragraph 337 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 337 of the Complaint.


4817-9912-3118.1                                   66
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 67 of 155




                                                  338.

         The allegations contained in paragraph 338 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 338 of the Complaint.

                                                  339.

         The allegations contained in paragraph 339 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 339 of the Complaint.

                                                  340.

         The allegations contained in paragraph 340 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 340 of the Complaint.

                                             COUNT TWO
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                                (Against Red Roof (Smyrna) Defendants)

                                                  341.

         WHG realleges and incorporates by reference paragraphs 1 through 340 as if expressly

stated herein.

                                                  342.

         Paragraph 342 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 342 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained in

paragraph 342 of the Complaint.


4817-9912-3118.1                                   67
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 68 of 155




                                              343.

         The allegations contained in paragraph 343 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 343 of the Complaint.

                                              344.

         The allegations contained in paragraph 344 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 344 of the Complaint.

                                              345.

         The allegations contained in paragraph 345 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 345 of the Complaint.

                                              346.

         The allegations contained in paragraph 346 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 346 of the Complaint.

                                              347.

         The allegations contained in paragraph 347 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 347 of the Complaint.




4817-9912-3118.1                               68
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 69 of 155




                                                  348.

         The allegations contained in paragraph 348 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 348 of the Complaint.

                                                  349.

         The allegations contained in paragraph 349 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 349 of the Complaint.

                                            COUNT THREE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                                (Against Red Roof (Smyrna) Defendants)

                                                  350.

         WHG realleges and incorporates by reference paragraphs 1 through 349 as if expressly

stated herein.

                                                  351.

         Paragraph 351 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 351 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained in

paragraph 351 of the Complaint.

                                                  352.

         Paragraph 352 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 352 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                   69
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 70 of 155




knowledge or information to either admit or deny the remaining allegations contained in

paragraph 352 of the Complaint.

                                              353.

         The allegations contained in paragraph 353 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 353 of the Complaint.

                                              354.

         The allegations contained in paragraph 354 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 354 of the Complaint.

                                              355.

         The allegations contained in paragraph 355 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 355 of the Complaint.

                                              356.

         The allegations contained in paragraph 356 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 356 of the Complaint.

                                              357.

         The allegations contained in paragraph 357 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 357 of the Complaint.




4817-9912-3118.1                               70
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 71 of 155




                                            COUNT FOUR
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                                (Against Red Roof (Atlanta) Defendants)

                                                  358.

         WHG realleges and incorporates by reference paragraphs 1 through 357 as if expressly

stated herein.

                                                  359.

         Paragraph 359 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, WHG denies the allegations contained in

paragraph 359 of the Complaint.

                                                  360.

         The allegations contained in paragraph 360 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 360 of the Complaint.

                                                  361.

         The allegations contained in paragraph 361 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 361 of the Complaint.

                                                  362.

         The allegations contained in paragraph 362 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 362 of the Complaint.




4817-9912-3118.1                                   71
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 72 of 155




                                                  363.

         The allegations contained in paragraph 363 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 363 of the Complaint.

                                                  364.

         The allegations contained in paragraph 364 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 364 of the Complaint.

                                                  365.

         The allegations contained in paragraph 365 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 365 of the Complaint.

                                             COUNT FIVE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                                (Against Red Roof (Atlanta) Defendants)

                                                  366.

         WHG realleges and incorporates by reference paragraphs 1 through 365 as if expressly

stated herein.

                                                  367.

         Paragraph 367 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 367 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained in

paragraph 367 of the Complaint.


4817-9912-3118.1                                   72
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 73 of 155




                                              368.

         The allegations contained in paragraph 368 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 368 of the Complaint.

                                              369.

         The allegations contained in paragraph 369 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 369 of the Complaint.

                                              370.

         The allegations contained in paragraph 370 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 370 of the Complaint.

                                              371.

         The allegations contained in paragraph 371 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 371 of the Complaint.

                                              372.

         The allegations contained in paragraph 372 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 372 of the Complaint.




4817-9912-3118.1                               73
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 74 of 155




                                                  373.

         The allegations contained in paragraph 373 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 373 of the Complaint.

                                                  374.

         The allegations contained in paragraph 374 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 374 of the Complaint.

                                              COUNT SIX
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                                (Against Red Roof (Atlanta) Defendants)

                                                  375.

         WHG realleges and incorporates by reference paragraphs 1 through 374 as if expressly

stated herein.

                                                  376.

         Paragraph 376 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 376 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the remaining allegations contained in

paragraph 376 of the Complaint

                                                  377.

         Paragraph 377 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, the allegations contained in paragraph 377 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                   74
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 75 of 155




knowledge or information to either admit or deny the remaining allegations contained in

paragraph 377 of the Complaint

                                              378.

         The allegations contained in paragraph 378 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 378 of the Complaint.

                                              379.

         The allegations contained in paragraph 379 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 379 of the Complaint.

                                              380.

         The allegations contained in paragraph 380 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 380 of the Complaint.

                                              381.

         The allegations contained in paragraph 381 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 381 of the Complaint.

                                              382.

         The allegations contained in paragraph 382 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the remaining allegations contained in paragraph 382 of the Complaint.




4817-9912-3118.1                               75
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 76 of 155




                                            COUNT SEVEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                              (Against Suburban Extended Stay Defendants)

                                                  383.

         WHG realleges and incorporates by reference paragraphs 1 through 382 as if expressly

stated herein.

                                                  384.

         Paragraph 384 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, WHG denies the allegations contained in

paragraph 384 of the Complaint.

                                                  385.

         As to WHG, denied.

                                                  386.

         As to WHG, denied.

                                                  387.

         As to WHG, denied.

                                                  388.

         As to WHG, denied.

                                                  389.

         As to WHG, denied.

                                                  390.

         As to WHG, denied.




4817-9912-3118.1                                   76
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 77 of 155




                                            COUNT EIGHT
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                              (Against Suburban Extended Stay Defendants)

                                                  391.

         WHG realleges and incorporates by reference paragraphs 1 through 390 as if expressly

stated herein.

                                                  392.

         Paragraph 392 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, WHG denies the allegations contained in

paragraph 392 of the Complaint.

                                                  393.

         As to WHG, denied.

                                                  394.

         As to WHG, denied.

                                                  395.

         As to WHG, denied.

                                                  396.

         As to WHG, denied.

                                                  397.

         As to WHG, denied.

                                                  398.

         As to WHG, denied.

                                                  399.

         As to WHG, denied.


4817-9912-3118.1                                   77
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 78 of 155




                                             COUNT NINE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                              (Against Suburban Extended Stay Defendants)

                                                  400.

         WHG realleges and incorporates by reference paragraphs 1 through 399 as if expressly

stated herein.

                                                  401.

         Paragraph 401 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, WHG denies the allegations contained in

paragraph 401 of the Complaint.

                                                  402.

         Paragraph 402 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required, WHG denies the allegations contained in

paragraph 402 of the Complaint.

                                                  403.

         As to WHG, denied.

                                                  404.

         As to WHG, denied.

                                                  405.

         As to WHG, denied.

                                                  406.

         As to WHG, denied.

                                                  407.

         As to WHG, denied.


4817-9912-3118.1                                   78
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 79 of 155




                                              COUNT TEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                                     (Against La Quinta Defendants)

                                                  408.

         WHG realleges and incorporates by reference paragraphs 1 through 407 as if expressly

stated herein.

                                                  409.

         Paragraph 409 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 409 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 409 of

the Complaint.

                                                  410.

         The allegations contained in paragraph 410 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 410 of the Complaint.

                                                  411.

         The allegations contained in paragraph 411 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 411 of the Complaint.

                                                  412.

         The allegations contained in paragraph 412 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 412 of the Complaint.


4817-9912-3118.1                                   79
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 80 of 155




                                                  413.

         The allegations contained in paragraph 413 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 413 of the Complaint.

                                                  414.

         The allegations contained in paragraph 414 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 414 of the Complaint.

                                                  415.

         The allegations contained in paragraph 415 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 415 of the Complaint.

                                           COUNT ELEVEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                                     (Against La Quinta Defendants)

                                                  416.

         WHG realleges and incorporates by reference paragraphs 1 through 415 as if expressly

stated herein.

                                                  417.

         Paragraph 417 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 417 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 417 of

the Complaint.


4817-9912-3118.1                                   80
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 81 of 155




                                              418.

         The allegations contained in paragraph 418 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 418 of the Complaint.

                                              419.

         The allegations contained in paragraph 419 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 419 of the Complaint.

                                              420.

         The allegations contained in paragraph 420 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 420 of the Complaint.

                                              421.

         The allegations contained in paragraph 421 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 421 of the Complaint.

                                              422.

         The allegations contained in paragraph 422 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 422 of the Complaint.




4817-9912-3118.1                               81
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 82 of 155




                                                  423.

         The allegations contained in paragraph 423 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 423 of the Complaint.

                                                  424.

         The allegations contained in paragraph 424 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 424 of the Complaint.

                                          COUNT TWELVE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                                     (Against La Quinta Defendants)

                                                  425.

         WHG realleges and incorporates by reference paragraphs 1 through 424 as if expressly

stated herein.

                                                  426.

         Paragraph 426 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 426 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 426 of

the Complaint.

                                                  427.

         Paragraph 427 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 427 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                   82
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 83 of 155




knowledge or information to either admit or deny the allegations contained in paragraph 427 of

the Complaint.

                                              428.

         The allegations contained in paragraph 428 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 428 of the Complaint.

                                              429.

         The allegations contained in paragraph 429 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 429 of the Complaint.

                                              430.

         The allegations contained in paragraph 430 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 430 of the Complaint.

                                              431.

         The allegations contained in paragraph 431 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 431 of the Complaint.

                                              432.

         The allegations contained in paragraph 432 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 432 of the Complaint.




4817-9912-3118.1                               83
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 84 of 155




                                         COUNT THIRTEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                                      (Against Microtel Defendants)

                                                  433.

         WHG realleges and incorporates by reference paragraphs 1 through 432 as if expressly

stated herein.

                                                  434.

         Paragraph 434 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 434 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 434 of

the Complaint.

                                                  435.

         The allegations contained in paragraph 435 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 435 of the Complaint.

                                                  436.

         The allegations contained in paragraph 436 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 436 of the Complaint.

                                                  437.

         The allegations contained in paragraph 437 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 437 of the Complaint.


4817-9912-3118.1                                   84
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 85 of 155




                                                  438.

         The allegations contained in paragraph 438 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 438 of the Complaint.

                                                  439.

         The allegations contained in paragraph 439 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 439 of the Complaint.

                                                  440.

         The allegations contained in paragraph 440 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 440 of the Complaint.

                                         COUNT FOURTEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                                      (Against Microtel Defendants)

                                                  441.

         WHG realleges and incorporates by reference paragraphs 1 through 440 as if expressly

stated herein.

                                                  442.

         Paragraph 442 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 442 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 442 of

the Complaint.


4817-9912-3118.1                                   85
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 86 of 155




                                              443.

         The allegations contained in paragraph 443 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 443 of the Complaint.

                                              444.

         The allegations contained in paragraph 444 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 444 of the Complaint.

                                              445.

         The allegations contained in paragraph 445 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 445 of the Complaint.

                                              446.

         The allegations contained in paragraph 446 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 446 of the Complaint.

                                              447.

         The allegations contained in paragraph 447 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 447 of the Complaint.




4817-9912-3118.1                               86
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 87 of 155




                                                  448.

         The allegations contained in paragraph 448 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 448 of the Complaint.

                                                  449.

         The allegations contained in paragraph 449 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 449 of the Complaint.

                                           COUNT FIFTEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                                      (Against Microtel Defendants)

                                                  450.

         WHG realleges and incorporates by reference paragraphs 1 through 449 as if expressly

stated herein.

                                                  451.

         Paragraph 451 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 451 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 451 of

the Complaint.

                                                  452.

         Paragraph 452 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 452 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                   87
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 88 of 155




knowledge or information to either admit or deny the allegations contained in paragraph 452 of

the Complaint.

                                              453.

         The allegations contained in paragraph 453 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 453 of the Complaint.

                                              454.

         The allegations contained in paragraph 454 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 454 of the Complaint.

                                              455.

         The allegations contained in paragraph 455 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 455 of the Complaint.

                                              456.

         The allegations contained in paragraph 456 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 456 of the Complaint.

                                              457.

         The allegations contained in paragraph 457 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 457 of the Complaint.




4817-9912-3118.1                               88
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 89 of 155




                                          COUNT SIXTEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                                      (Against Ramada Defendants)

                                                  458.

         WHG realleges and incorporates by reference paragraphs 1 through 457 as if expressly

stated herein.

                                                  459.

         Paragraph 459 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 459 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 459 of

the Complaint.

                                                  460.

         The allegations contained in paragraph 460 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 460 of the Complaint.

                                                  461.

         The allegations contained in paragraph 461 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 461 of the Complaint.

                                                  462.

         The allegations contained in paragraph 462 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 462 of the Complaint.


4817-9912-3118.1                                   89
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 90 of 155




                                                  463.

         The allegations contained in paragraph 463 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 463 of the Complaint.

                                                  464.

         The allegations contained in paragraph 464 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 464 of the Complaint.

                                                  465.

         The allegations contained in paragraph 465 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 465 of the Complaint.

                                         COUNT SEVENTEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                                      (Against Ramada Defendants)

                                                  466.

         WHG realleges and incorporates by reference paragraphs 1 through 465 as if expressly

stated herein.

                                                  467.

         Paragraph 467 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 467 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 467 of

the Complaint.


4817-9912-3118.1                                   90
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 91 of 155




                                              468.

         The allegations contained in paragraph 468 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 468 of the Complaint.

                                              469.

         The allegations contained in paragraph 469 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 469 of the Complaint.

                                              470.

         The allegations contained in paragraph 470 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 470 of the Complaint.

                                              471.

         The allegations contained in paragraph 471 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 471 of the Complaint.

                                              472.

         The allegations contained in paragraph 472 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 472 of the Complaint.




4817-9912-3118.1                               91
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 92 of 155




                                                  473.

         The allegations contained in paragraph 473 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 473 of the Complaint.

                                                  474.

         The allegations contained in paragraph 474 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 474 of the Complaint.

                                         COUNT EIGHTEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                                      (Against Ramada Defendants)

                                                  475.

         WHG realleges and incorporates by reference paragraphs 1 through 474 as if expressly

stated herein.

                                                  476.

         Paragraph 476 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 476 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 476 of

the Complaint.

                                                  477.

         Paragraph 477 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 477 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                   92
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 93 of 155




knowledge or information to either admit or deny the allegations contained in paragraph 477 of

the Complaint.

                                              478.

         The allegations contained in paragraph 478 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 478 of the Complaint.

                                              479.

         The allegations contained in paragraph 479 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 479 of the Complaint.

                                              480.

         The allegations contained in paragraph 480 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 480 of the Complaint.

                                              481.

         The allegations contained in paragraph 481 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 481 of the Complaint.

                                              482.

         The allegations contained in paragraph 482 of the Complaint are not directed at WHG. In

further responding, WHG does not have sufficient knowledge or information to either admit or

deny the allegations contained in paragraph 482 of the Complaint.




4817-9912-3118.1                               93
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 94 of 155




                                         COUNT NINETEEN
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                            Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                                   (Against Americas Best Defendants)

                                                  483.

         WHG realleges and incorporates by reference paragraphs 1 through 482 as if expressly

stated herein.

                                                  484.

         Paragraph 484 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 484 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 484 of

the Complaint.

                                                  485.

         The allegations contained in paragraph 485 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 485 of the Complaint.

                                                  486.

         The allegations contained in paragraph 486 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 486 of the Complaint.

                                                  487.

         The allegations contained in paragraph 487 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 487 of the Complaint.


4817-9912-3118.1                                   94
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 95 of 155




                                                  488.

         The allegations contained in paragraph 488 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 488 of the Complaint.

                                                  489.

         The allegations contained in paragraph 489 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 489 of the Complaint.

                                                  490.

         The allegations contained in paragraph 490 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 490 of the Complaint.

                                          COUNT TWENTY
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                                   (Against Americas Best Defendants)

                                                  491.

         WHG realleges and incorporates by reference paragraphs 1 through 490 as if expressly

stated herein.

                                                  492.

         Paragraph 492 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 492 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 492 of

the Complaint.


4817-9912-3118.1                                   95
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 96 of 155




                                              493.

         The allegations contained in paragraph 493 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 493 of the Complaint.

                                              494.

         The allegations contained in paragraph 494 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 494 of the Complaint.

                                              495.

         The allegations contained in paragraph 495 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 495 of the Complaint.

                                              496.

         The allegations contained in paragraph 496 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 496 of the Complaint.

                                              497.

         The allegations contained in paragraph 497 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 497 of the Complaint.




4817-9912-3118.1                               96
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 97 of 155




                                                  498.

         The allegations contained in paragraph 498 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 498 of the Complaint.

                                                  499.

         The allegations contained in paragraph 499 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 499 of the Complaint.

                                        COUNT TWENTY-ONE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                                   (Against Americas Best Defendants)

                                                  500.

         WHG realleges and incorporates by reference paragraphs 1 through 499 as if expressly

stated herein.

                                                  501.

         Paragraph 501 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 501 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 501 of

the Complaint.

                                                  502.

         Paragraph 502 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 502 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                   97
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 98 of 155




knowledge or information to either admit or deny the allegations contained in paragraph 502 of

the Complaint.

                                              503.

         The allegations contained in paragraph 503 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 503 of the Complaint.

                                              504.

         The allegations contained in paragraph 504 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 504 of the Complaint.

                                              505.

         The allegations contained in paragraph 505 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 505 of the Complaint.

                                              506.

         The allegations contained in paragraph 506 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 506 of the Complaint.

                                              507.

         The allegations contained in paragraph 507 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 507 of the Complaint.




4817-9912-3118.1                               98
        Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 99 of 155




                                       COUNT TWENTY-TWO
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                           Perpetrator Claim
                                     18 U.S.C. §§ 1591(a)(1), 1595(a)
                            (Against Hampton Inn (NDH Atlanta) Defendants)

                                                  508.

         WHG realleges and incorporates by reference paragraphs 1 through 507 as if expressly

stated herein.

                                                  509.

         Paragraph 509 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 509 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 509 of

the Complaint.

                                                  510.

         The allegations contained in paragraph 510 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 510 of the Complaint.

                                                  511.

         The allegations contained in paragraph 511 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 511 of the Complaint.

                                                  512.

         The allegations contained in paragraph 512 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 512 of the Complaint.


4817-9912-3118.1                                   99
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 100 of 155




                                                  513.

         The allegations contained in paragraph 513 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 513 of the Complaint.

                                                  514.

         The allegations contained in paragraph 514 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 514 of the Complaint.

                                                  515.

         The allegations contained in paragraph 515 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 515 of the Complaint.

                                      COUNT TWENTY-THREE
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                 Perpetrator Financial Beneficiary Claim
                                     18 U.S.C. §§ 1591(a)(2), 1595(a)
                            (Against Hampton Inn (NDH Atlanta) Defendants)

                                                  516.

         WHG realleges and incorporates by reference paragraphs 1 through 515 as if expressly

stated herein.

                                                  517.

         Paragraph 517 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 517 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 517 of

the Complaint.


4817-9912-3118.1                                  100
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 101 of 155




                                              518.

         The allegations contained in paragraph 518 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 518 of the Complaint.

                                              519.

         The allegations contained in paragraph 519 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 519 of the Complaint.

                                              520.

         The allegations contained in paragraph 520 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 520 of the Complaint.

                                              521.

         The allegations contained in paragraph 521 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 521 of the Complaint.

                                              522.

         The allegations contained in paragraph 522 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 522 of the Complaint.




4817-9912-3118.1                               101
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 102 of 155




                                                  523.

         The allegations contained in paragraph 523 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 523 of the Complaint.

                                                  524.

         The allegations contained in paragraph 524 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 524 of the Complaint.

                                       COUNT TWENTY-FOUR
                   Trafficking Victim Protection Reauthorization Act – Sex Trafficking
                                  Negligent Financial Beneficiary Claim
                                           18 U.S.C. § 1595(a)
                            (Against Hampton Inn (NDH Atlanta) Defendants)

                                                  525.

         WHG realleges and incorporates by reference paragraphs 1 through 524 as if expressly

stated herein.

                                                  526.

         Paragraph 526 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 526 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient

knowledge or information to either admit or deny the allegations contained in paragraph 526 of

the Complaint.

                                                  527.

         Paragraph 527 of the Complaint sets forth a legal conclusion to which no response is

required. To the extent a response is required; the allegations contained in paragraph 527 of the

Complaint are not directed at WHG. In further responding, WHG does not have sufficient


4817-9912-3118.1                                  102
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 103 of 155




knowledge or information to either admit or deny the allegations contained in paragraph 527 of

the Complaint.

                                              528.

         The allegations contained in paragraph 528 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 528 of the Complaint.

                                              529.

         The allegations contained in paragraph 529 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 529 of the Complaint.

                                              530.

         The allegations contained in paragraph 530 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 530 of the Complaint.

                                              531.

         The allegations contained in paragraph 531 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 531 of the Complaint.

                                              532.

         The allegations contained in paragraph 532 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 532 of the Complaint.




4817-9912-3118.1                               103
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 104 of 155




                                                   533.

         The allegations contained in paragraph 533 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 533 of the Complaint.

         A.        Acts of Racketeering Activity

                   i.    Sex Trafficking in Violation of Federal Law

                                                   534.

         As to WHG, denied.

                   ii.   Sex Trafficking in Violation of State Law

                                                   535.

         Paragraph 535 of the Complaint sets forth a legal conclusion to which no response is

required.

                                                   536.

         Paragraph 536 of the Complaint sets forth a legal conclusion to which no response is

required.

                                                   537.

         Paragraph 537 of the Complaint sets forth a legal conclusion to which no response is

required.

                                                   538.

         As to WHG, denied.

                                                   539.

         As to WHG, denied.




4817-9912-3118.1                                   104
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 105 of 155




                                                 540.

         As to WHG, denied.

                                                 541.

         As to WHG, denied, including subparagraphs (a) through (h).

                                                 542.

         As to WHG, denied.

                   iii.   False Imprisonment

                                                 543.

         As to WHG, denied.

                                                 544.

         As to WHG, denied, including subparagraphs (a) through (h).

                   iv.    Battery

                                                 545.

         As to WHG, denied.

                   v.     Keeping a Place of Prostitution

                                                 546.

         WHG does not have sufficient knowledge or information to either admit or deny the

allegations contained in paragraph 546 of the Complaint.

                                                 547.

         As to WHG, denied.

                                                 548.

         As to WHG, denied, including subparagraphs (a) through (h).

                   vi.    Pimping




4817-9912-3118.1                                  105
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 106 of 155




                                               549.

         As to WHG, denied.

                   vii.   Pandering

                                               550.

         As to WHG, denied.

                                               551.

         As to WHG, denied, including subparagraphs (a) through (h).

                                               552.

         As to WHG, denied.

         B.        The Acts of Racketeering Activity Formed a Pattern

                                               553.

         As to WHG, denied.

                                               554.

         As to WHG, denied.

                                               555.

         As to WHG, denied.

                                               556.

         As to WHG, denied.

                                               557.

         As to WHG, denied.

                                               558.

         As to WHG, denied.




4817-9912-3118.1                               106
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 107 of 155




                                              559.

         As to WHG, denied.

                                              560.

         As to WHG, denied, including subparagraphs (a) and (b).

                                     COUNT TWENTY-FIVE
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                            (Against Red Roof (Smyrna) Defendants)

                                              561.

         WHG realleges and incorporates by reference paragraphs 1 through 560 as if expressly

stated herein.

                                              562.

         The allegations contained in paragraph 562 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 562 of the Complaint.

                                              563.

         The allegations contained in paragraph 563 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 563 of the Complaint.

                                              564.

         The allegations contained in paragraph 564 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 564 of the Complaint.




4817-9912-3118.1                               107
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 108 of 155




                                              565.

         The allegations contained in paragraph 565 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 565 of the Complaint.

                                              566.

         The allegations contained in paragraph 566 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 566 of the Complaint.

                                              567.

         The allegations contained in paragraph 567 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 567 of the Complaint.

                                              568.

         The allegations contained in paragraph 568 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 568 of the Complaint.

                                              569.

         The allegations contained in paragraph 569 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 569 of the Complaint.




4817-9912-3118.1                               108
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 109 of 155




                                              570.

         The allegations contained in paragraph 570 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 570 of the Complaint.

                                     COUNT TWENTY-SIX
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(a)
                            (Against Red Roof (Smyrna) Defendants)

                                              571.

         WHG realleges and incorporates by reference paragraphs 1 through 570 as if expressly

stated herein.

                                              572.

         The allegations contained in paragraph 572 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 572 of the Complaint.

                                              573.

         The allegations contained in paragraph 573 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 573 of the Complaint.

                                              574.

         The allegations contained in paragraph 574 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 574 of the Complaint.




4817-9912-3118.1                               109
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 110 of 155




                                              575.

         The allegations contained in paragraph 575 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 575 of the Complaint.

                                              576.

         The allegations contained in paragraph 576 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 576 of the Complaint.

                                   COUNT TWENTY-SEVEN
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                             (Against Red Roof (Atlanta) Defendants)

                                              577.

         WHG realleges and incorporates by reference paragraphs 1 through 576 as if expressly

stated herein.

                                              578.

         The allegations contained in paragraph 578 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 578 of the Complaint.

                                              579.

         The allegations contained in paragraph 579 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 579 of the Complaint.




4817-9912-3118.1                               110
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 111 of 155




                                              580.

         The allegations contained in paragraph 580 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 580 of the Complaint.

                                              581.

         The allegations contained in paragraph 581 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 581 of the Complaint.

                                              582.

         The allegations contained in paragraph 582 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 582 of the Complaint.

                                              583.

         The allegations contained in paragraph 583 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 583 of the Complaint.

                                              584.

         The allegations contained in paragraph 584 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 584 of the Complaint.




4817-9912-3118.1                               111
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 112 of 155




                                              585.

         The allegations contained in paragraph 585 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 585 of the Complaint.

                                              586.

         The allegations contained in paragraph 586 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 586 of the Complaint.

                                  COUNT TWENTY-EIGHT
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                            (Against Red Roof (Atlanta) Defendants)

                                              587.

         WHG realleges and incorporates by reference paragraphs 1 through 586 as if expressly

stated herein.

                                              588.

         The allegations contained in paragraph 588 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 588 of the Complaint.

                                              589.

         The allegations contained in paragraph 589 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 589 of the Complaint.




4817-9912-3118.1                               112
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 113 of 155




                                              590.

         The allegations contained in paragraph 590 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 590 of the Complaint.

                                              591.

         The allegations contained in paragraph 591 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 591 of the Complaint.

                                              592.

         The allegations contained in paragraph 592 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 592 of the Complaint.

                                              593.

         The allegations contained in paragraph 593 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 593 of the Complaint.

                                     COUNT TWENTY-NINE
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                          (Against Suburban Extended Stay Defendants)

                                              594.

         WHG realleges and incorporates by reference paragraphs 1 through 593 as if expressly

stated herein.

                                              595.

         As to WHG, denied.



4817-9912-3118.1                               113
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 114 of 155




                                              596.

         As to WHG, denied.

                                              597.

         As to WHG, denied.

                                              598.

         As to WHG, denied.

                                              599.

         As to WHG, denied.

                                              600.

         As to WHG, denied.

                                              601.

         As to WHG, denied.

                                              602.

         As to WHG, denied.

                                              603.

         As to WHG, denied.

                                       COUNT THIRTY
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                          (Against Suburban Extended Stay Defendants)

                                              604.

         WHG realleges and incorporates by reference paragraphs 1 through 603 as if expressly

stated herein.

                                              605.

         As to WHG, denied.



4817-9912-3118.1                               114
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 115 of 155




                                              606.

         As to WHG, denied.

                                              607.

         As to WHG, denied.

                                              608.

         As to WHG, denied.

                                              609.

         As to WHG, denied.

                                              610.

         As to WHG, denied.

                                     COUNT THIRTY-ONE
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                                  (Against La Quinta Defendants)

                                              611.

         WHG realleges and incorporates by reference paragraphs 1 through 610 as if expressly

stated herein.

                                              612.

         The allegations contained in paragraph 612 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 612 of the Complaint.

                                              613.

         The allegations contained in paragraph 613 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 613 of the Complaint.



4817-9912-3118.1                               115
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 116 of 155




                                              614.

         The allegations contained in paragraph 614 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 614 of the Complaint.

                                              615.

         The allegations contained in paragraph 615 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 615 of the Complaint.

                                              616.

         The allegations contained in paragraph 616 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 616 of the Complaint.

                                              617.

         The allegations contained in paragraph 617 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 617 of the Complaint.

                                              618.

         The allegations contained in paragraph 618 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 618 of the Complaint.




4817-9912-3118.1                               116
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 117 of 155




                                              619.

         The allegations contained in paragraph 619 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 619 of the Complaint.

                                              620.

         The allegations contained in paragraph 620 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 620 of the Complaint.

                                    COUNT THIRTY-TWO
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                                (Against La Quinta Defendants)

                                              621.

         WHG realleges and incorporates by reference paragraphs 1 through 620 as if expressly

stated herein.

                                              622.

         The allegations contained in paragraph 622 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 622 of the Complaint.

                                              623.

         The allegations contained in paragraph 623 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 623 of the Complaint.




4817-9912-3118.1                               117
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 118 of 155




                                              624.

         The allegations contained in paragraph 624 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 624 of the Complaint.

                                              625.

         The allegations contained in paragraph 625 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 625 of the Complaint.

                                              626.

         The allegations contained in paragraph 626 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 626 of the Complaint.

                                              627.

         The allegations contained in paragraph 627 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 627 of the Complaint.

                                    COUNT THIRTY-THREE
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                                   (Against Microtel Defendants)

                                              628.

         WHG realleges and incorporates by reference paragraphs 1 through 627 as if expressly

stated herein.




4817-9912-3118.1                               118
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 119 of 155




                                              629.

         The allegations contained in paragraph 629 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 629 of the Complaint.

                                              630.

         The allegations contained in paragraph 630 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 630 of the Complaint.

                                              631.

         The allegations contained in paragraph 631 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 631 of the Complaint.

                                              632.

         The allegations contained in paragraph 632 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 632 of the Complaint.

                                              633.

         The allegations contained in paragraph 633 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 633 of the Complaint.




4817-9912-3118.1                               119
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 120 of 155




                                              634.

         The allegations contained in paragraph 634 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 634 of the Complaint.

                                              635.

         The allegations contained in paragraph 635 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 635 of the Complaint.

                                              636.

         The allegations contained in paragraph 636 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 636 of the Complaint.

                                              637.

         The allegations contained in paragraph 637 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 637 of the Complaint.

                                   COUNT THIRTY-FOUR
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                                 (Against Microtel Defendants)

                                              638.

         WHG realleges and incorporates by reference paragraphs 1 through 637 as if expressly

stated herein.




4817-9912-3118.1                               120
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 121 of 155




                                              639.

         The allegations contained in paragraph 639 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 639 of the Complaint.

                                              640.

         The allegations contained in paragraph 640 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 640 of the Complaint.

                                              641.

         The allegations contained in paragraph 641 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 641 of the Complaint.

                                              642.

         The allegations contained in paragraph 642 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 642 of the Complaint.

                                              643.

         The allegations contained in paragraph 643 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 643 of the Complaint.




4817-9912-3118.1                               121
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 122 of 155




                                              644.

         The allegations contained in paragraph 644 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 644 of the Complaint.

                                     COUNT THIRTY-FIVE
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                                   (Against Ramada Defendants)

                                              645.

         WHG realleges and incorporates by reference paragraphs 1 through 644 as if expressly

stated herein.

                                              646.

         The allegations contained in paragraph 646 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 646 of the Complaint.

                                              647.

         The allegations contained in paragraph 647 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 647 of the Complaint.

                                              648.

         The allegations contained in paragraph 648 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 648 of the Complaint.




4817-9912-3118.1                               122
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 123 of 155




                                              649.

         The allegations contained in paragraph 649 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 649 of the Complaint.

                                              650.

         The allegations contained in paragraph 650 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 650 of the Complaint.

                                              651.

         The allegations contained in paragraph 651 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 651 of the Complaint.

                                              652.

         The allegations contained in paragraph 652 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 652 of the Complaint.

                                              653.

         The allegations contained in paragraph 653 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 653 of the Complaint.




4817-9912-3118.1                               123
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 124 of 155




                                              654.

         The allegations contained in paragraph 654 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 654 of the Complaint.

                                     COUNT THIRTY-SIX
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                                 (Against Ramada Defendants)

                                              655.

         WHG realleges and incorporates by reference paragraphs 1 through 654 as if expressly

stated herein.

                                              656.

         The allegations contained in paragraph 656 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 656 of the Complaint.

                                              657.

         The allegations contained in paragraph 657 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 657 of the Complaint.

                                              658.

         The allegations contained in paragraph 658 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 658 of the Complaint.




4817-9912-3118.1                               124
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 125 of 155




                                              659.

         The allegations contained in paragraph 659 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 659 of the Complaint.

                                              660.

         The allegations contained in paragraph 660 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 660 of the Complaint.

                                              661.

         The allegations contained in paragraph 661 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 661 of the Complaint.

                                    COUNT THIRTY-SEVEN
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                               (Against Americas Best Defendants)

                                              662.

         WHG realleges and incorporates by reference paragraphs 1 through 661 as if expressly

stated herein.

                                              663.

         The allegations contained in paragraph 663 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 663 of the Complaint.




4817-9912-3118.1                               125
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 126 of 155




                                              664.

         The allegations contained in paragraph 664 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 664 of the Complaint.

                                              665.

         The allegations contained in paragraph 665 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 665 of the Complaint.

                                              666.

         The allegations contained in paragraph 666 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 666 of the Complaint.

                                              667.

         The allegations contained in paragraph 667 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 667 of the Complaint.

                                              668.

         The allegations contained in paragraph 668 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 668 of the Complaint.




4817-9912-3118.1                               126
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 127 of 155




                                              669.

         The allegations contained in paragraph 669 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 669 of the Complaint.

                                              670.

         The allegations contained in paragraph 670 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 670 of the Complaint.

                                              671.

         The allegations contained in paragraph 671 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 671 of the Complaint.

                                   COUNT THIRTY-EIGHT
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                              (Against Americas Best Defendants)

                                              672.

         WHG realleges and incorporates by reference paragraphs 1 through 671 as if expressly

stated herein.

                                              673.

         The allegations contained in paragraph 673 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 673 of the Complaint.




4817-9912-3118.1                               127
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 128 of 155




                                              674.

         The allegations contained in paragraph 674 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 674 of the Complaint.

                                              675.

         The allegations contained in paragraph 675 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 675 of the Complaint.

                                              676.

         The allegations contained in paragraph 676 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 676 of the Complaint.

                                              677.

         The allegations contained in paragraph 677 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 677 of the Complaint.

                                              678.

         The allegations contained in paragraph 678 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 678 of the Complaint.




4817-9912-3118.1                               128
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 129 of 155




                                     COUNT THIRTY-NINE
                   Violations of the Georgia Racketeer Influenced and Corrupt
                             Organizations Act O.C.G.A. § 16-14-4(c)
                        (Against Hampton Inn (NDH Atlanta) Defendants)

                                              679.

         WHG realleges and incorporates by reference paragraphs 1 through 678 as if expressly

stated herein.

                                              680.

         The allegations contained in paragraph 680 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 680 of the Complaint.

                                              681.

         The allegations contained in paragraph 681 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 681 of the Complaint.

                                              682.

         The allegations contained in paragraph 682 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 682 of the Complaint.

                                              683.

         The allegations contained in paragraph 683 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 683 of the Complaint.




4817-9912-3118.1                               129
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 130 of 155




                                              684.

         The allegations contained in paragraph 684 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 684 of the Complaint.

                                              685.

         The allegations contained in paragraph 685 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 685 of the Complaint.

                                              686.

         The allegations contained in paragraph 686 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 686 of the Complaint.

                                              687.

         The allegations contained in paragraph 687 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 687 of the Complaint.

                                              688.

         The allegations contained in paragraph 688 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 688 of the Complaint.




4817-9912-3118.1                               130
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 131 of 155




                                        COUNT FORTY
                   Georgia Racketeer Influenced and Corrupt Organizations Act
                                      O.C.G.A. § 16-14-4(a)
                        (Against Hampton Inn (NDH Atlanta) Defendants)

                                              689.

         WHG realleges and incorporates by reference paragraphs 1 through 688 as if expressly

stated herein.

                                              690.

         The allegations contained in paragraph 690 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 690 of the Complaint.

                                              691.

         The allegations contained in paragraph 691 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 691 of the Complaint.

                                              692.

         The allegations contained in paragraph 692 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 692 of the Complaint.

                                              693.

         The allegations contained in paragraph 693 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 693 of the Complaint.




4817-9912-3118.1                               131
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 132 of 155




                                              694.

         The allegations contained in paragraph 694 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 694 of the Complaint.

                                              695.

         The allegations contained in paragraph 695 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 695 of the Complaint.

                                   COUNT FORTY-ONE
                                         Negligence
                           (Against Red Roof (Smyrna) Defendants)

                                              696.

         WHG realleges and incorporates by reference paragraphs 1 through 695 as if expressly

stated herein.

                                              697.

         The allegations contained in paragraph 697 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 697 of the Complaint.

                                              698.

         The allegations contained in paragraph 698 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 698 of the Complaint.




4817-9912-3118.1                               132
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 133 of 155




                                              699.

         The allegations contained in paragraph 699 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 699 of the Complaint.

                                              700.

         The allegations contained in paragraph 700 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 700 of the Complaint.

                                              701.

         The allegations contained in paragraph 701 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 701 of the Complaint.

                                              702.

         The allegations contained in paragraph 702 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 702 of the Complaint.

                                              703.

         The allegations contained in paragraph 703 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 703 of the Complaint.




4817-9912-3118.1                               133
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 134 of 155




                                              704.

         The allegations contained in paragraph 704 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 704 of the Complaint.

                                              705.

         The allegations contained in paragraph 705 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 705 of the Complaint.

                                              706.

         The allegations contained in paragraph 706 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 706 of the Complaint.

                                              707.

         The allegations contained in paragraph 707 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 707 of the Complaint.

                                              708.

         The allegations contained in paragraph 708 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 708 of the Complaint.




4817-9912-3118.1                               134
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 135 of 155




                                   COUNT FORTY-TWO
                                         Negligence
                           (Against Red Roof (Atlanta) Defendants)

                                              709.

         WHG realleges and incorporates by reference paragraphs 1 through 708 as if expressly

stated herein.

                                              710.

         The allegations contained in paragraph 710 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 710 of the Complaint.

                                              711.

         The allegations contained in paragraph 711 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 711 of the Complaint.

                                              712.

         The allegations contained in paragraph 712 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 712 of the Complaint.

                                              713.

         The allegations contained in paragraph 713 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 713 of the Complaint.




4817-9912-3118.1                               135
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 136 of 155




                                              714.

         The allegations contained in paragraph 714 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 714 of the Complaint.

                                              715.

         The allegations contained in paragraph 715 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 715 of the Complaint.

                                              716.

         The allegations contained in paragraph 716 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 716 of the Complaint.

                                              717.

         The allegations contained in paragraph 717 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 717 of the Complaint.

                                              718.

         The allegations contained in paragraph 718 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 718 of the Complaint.




4817-9912-3118.1                               136
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 137 of 155




                                              719.

         The allegations contained in paragraph 719 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 719 of the Complaint.

                                              720.

         The allegations contained in paragraph 720 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 720 of the Complaint.

                                              721.

         The allegations contained in paragraph 721 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the remaining allegations contained in paragraph 721 of the Complaint.

                                  COUNT FORTY-THREE
                                        Negligence
                        (Against Suburban Extended Stay Defendants)

                                              722.

         WHG realleges and incorporates by reference paragraphs 1 through 721 as if expressly

stated herein.

                                              723.

         As to WHG, denied.

                                              724.

         As to WHG, denied.

                                              725.

         As to WHG, denied.




4817-9912-3118.1                               137
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 138 of 155




                                              726.

         As to WHG, denied.

                                              727.

         As to WHG, denied.

                                              728.

         As to WHG, denied.

                                              729.

         As to WHG, denied.

                                              730.

         As to WHG, denied.

                                              731.

         As to WHG, denied.

                                              732.

         As to WHG, denied.

                                              733.

         As to WHG, denied.

                                              734.

         As to WHG, denied.

                                   COUNT FORTY-FOUR
                                          Negligence
                                 (Against Microtel Defendants)

                                              735.

         WHG realleges and incorporates by reference paragraphs 1 through 734 as if expressly

stated herein.




4817-9912-3118.1                               138
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 139 of 155




                                              736.

         The allegations contained in paragraph 736 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 736 of the Complaint.

                                              737.

         The allegations contained in paragraph 737 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 737 of the Complaint.

                                              738.

         The allegations contained in paragraph 738 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 738 of the Complaint.

                                              739.

         The allegations contained in paragraph 739 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 739 of the Complaint.

                                              740.

         The allegations contained in paragraph 740 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 740 of the Complaint.




4817-9912-3118.1                               139
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 140 of 155




                                              741.

         The allegations contained in paragraph 741 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 741 of the Complaint.

                                              742.

         The allegations contained in paragraph 742 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 742 of the Complaint.

                                              743.

         The allegations contained in paragraph 743 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 743 of the Complaint.

                                              744.

         The allegations contained in paragraph 744 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 744 of the Complaint.

                                              745.

         The allegations contained in paragraph 745 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 745 of the Complaint.




4817-9912-3118.1                               140
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 141 of 155




                                              746.

         The allegations contained in paragraph 746 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 746 of the Complaint.

                                              747.

         The allegations contained in paragraph 747 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 747 of the Complaint.

                                   COUNT FORTY-FIVE
                                          Negligence
                               (Against the Ramada Defendants)

                                              748.

         WHG realleges and incorporates by reference paragraphs 1 through 747 as if expressly

stated herein.

                                              749.

         The allegations contained in paragraph 749 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 749 of the Complaint.

                                              750.

         The allegations contained in paragraph 750 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 750 of the Complaint.




4817-9912-3118.1                               141
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 142 of 155




                                              751.

         The allegations contained in paragraph 751 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 751 of the Complaint.

                                              752.

         The allegations contained in paragraph 752 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 752 of the Complaint.

                                              753.

         The allegations contained in paragraph 753 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 753 of the Complaint.

                                              754.

         The allegations contained in paragraph 754 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 754 of the Complaint.

                                              755.

         The allegations contained in paragraph 755 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 755 of the Complaint.




4817-9912-3118.1                               142
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 143 of 155




                                              756.

         The allegations contained in paragraph 756 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 756 of the Complaint.

                                              757.

         The allegations contained in paragraph 757 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 757 of the Complaint.

                                              758.

         The allegations contained in paragraph 758 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 758 of the Complaint.

                                              759.

         The allegations contained in paragraph 759 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 759 of the Complaint.

                                              760.

         The allegations contained in paragraph 760 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 760 of the Complaint.




4817-9912-3118.1                               143
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 144 of 155




                                    COUNT FORTY-SIX
                                          Negligence
                            (Against the Americas Best Defendants)

                                              761.

         WHG realleges and incorporates by reference paragraphs 1 through 760 as if expressly

stated herein.

                                              762.

         The allegations contained in paragraph 762 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 762 of the Complaint.

                                              763.

         The allegations contained in paragraph 763 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 763 of the Complaint.

                                              764.

         The allegations contained in paragraph 764 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 764 of the Complaint.

                                              765.

         The allegations contained in paragraph 765 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 765 of the Complaint.




4817-9912-3118.1                               144
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 145 of 155




                                              766.

         The allegations contained in paragraph 766 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 766 of the Complaint.

                                              767.

         The allegations contained in paragraph 767 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 767 of the Complaint.

                                              768.

         The allegations contained in paragraph 768 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 768 of the Complaint.

                                              769.

         The allegations contained in paragraph 769 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 769 of the Complaint.

                                              770.

         The allegations contained in paragraph 770 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 770 of the Complaint.




4817-9912-3118.1                               145
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 146 of 155




                                              771.

         The allegations contained in paragraph 771 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 771 of the Complaint.

                                              772.

         The allegations contained in paragraph 772 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 772 of the Complaint.

                                              773.

         The allegations contained in paragraph 773 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 773 of the Complaint.

                                  COUNT FORTY-SEVEN
                                        Negligence
                    (Against the Hampton Inn (NDH Atlanta) Defendants)

                                              774.

         WHG realleges and incorporates by reference paragraphs 1 through 773 as if expressly

stated herein.

                                              775.

         The allegations contained in paragraph 775 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 775 of the Complaint.




4817-9912-3118.1                               146
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 147 of 155




                                              776.

         The allegations contained in paragraph 776 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 776 of the Complaint.

                                              777.

         The allegations contained in paragraph 777 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 777 of the Complaint.

                                              778.

         The allegations contained in paragraph 778 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 778 of the Complaint.

                                              779.

         The allegations contained in paragraph 779 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 779 of the Complaint.

                                              780.

         The allegations contained in paragraph 780 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 780 of the Complaint.




4817-9912-3118.1                               147
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 148 of 155




                                              781.

         The allegations contained in paragraph 781 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 781 of the Complaint.

                                              782.

         The allegations contained in paragraph 782 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 782 of the Complaint.

                                              783.

         The allegations contained in paragraph 783 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 783 of the Complaint.

                                              784.

         The allegations contained in paragraph 784 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 784 of the Complaint.

                                              785.

         The allegations contained in paragraph 785 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 785 of the Complaint.




4817-9912-3118.1                               148
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 149 of 155




                                              786.

         The allegations contained in paragraph 786 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 786 of the Complaint.

                                  COUNT FORTY-EIGHT
                                           Negligence
                              (Against the La Quinta Defendants)

                                              787.

         WHG realleges and incorporates by reference paragraphs 1 through 786 as if expressly

stated herein.

                                              788.

         The allegations contained in paragraph 788 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 788 of the Complaint.

                                              789.

         The allegations contained in paragraph 789 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 789 of the Complaint.

                                              790.

         The allegations contained in paragraph 790 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 790 of the Complaint.




4817-9912-3118.1                               149
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 150 of 155




                                              791.

         The allegations contained in paragraph 791 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 791 of the Complaint.

                                              792.

         The allegations contained in paragraph 792 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 792 of the Complaint.

                                              793.

         The allegations contained in paragraph 793 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 793 of the Complaint.

                                              794.

         The allegations contained in paragraph 794 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 794 of the Complaint.

                                              795.

         The allegations contained in paragraph 795 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 795 of the Complaint.




4817-9912-3118.1                               150
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 151 of 155




                                                 796.

         The allegations contained in paragraph 796 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 796 of the Complaint.

                                                 797.

         The allegations contained in paragraph 797 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 797 of the Complaint.

                                                 798.

         The allegations contained in paragraph 798 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 798 of the Complaint.

                                                 799.

         The allegations contained in paragraph 799 of the Complaint are not directed at WHG.

In further responding, WHG does not have sufficient knowledge or information to either admit

or deny the allegations contained in paragraph 799 of the Complaint.

                                                 800.

         All allegations not expressly admitted or otherwise addressed herein are hereby denied.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

         The Plaintiff has failed to state a claim for which relief can be granted.




4817-9912-3118.1                                  151
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 152 of 155




                              SECOND AFFIRMATIVE DEFENSE

          The Plaintiff’s claims are barred by the fact that no act or omission by WHG has caused

the Plaintiff’s alleged damages.

                               THIRD AFFIRMATIVE DEFENSE

          The Plaintiff’s claims are barred on the grounds of acquiescence, waiver, estoppel, and/or

laches.

                              FOURTH AFFIRMATIVE DEFENSE

          The losses, if any, sustained by the Plaintiff were the result of conduct of persons or

entities over whom WHG has no control or responsibility, and for whose conduct WHG is thus

not liable.

                                FIFTH AFFIRMATIVE DEFENSE

          The Plaintiff’s claims against WHG are barred because there is no causal connection

between any alleged act, error, or omission by WHG and the Plaintiff’s alleged damages.

                                SIXTH AFFIRMATIVE DEFENSE

          WHG hereby gives notice that it intends to rely upon such other defenses as may become

apparent during the course of discovery and thus expressly reserves the right to amend this

Answer to assert such defenses.

                             SEVENTH AFFIRMATIVE DEFENSE

          The injuries or damages complained of was caused in whole or in part by the negligence

of the Plaintiff and that such negligence equaled or exceeded any negligence on the part of

WHG.




4817-9912-3118.1                                 152
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 153 of 155




                              EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff willingly, knowingly and voluntarily exposed herself to and assumed the risk

and therefore, Plaintiff’s recovery is barred.

                               NINTH AFFIRMATIVE DEFENSE

          If it is judicially determined that WHG was negligent or breached a duty as alleged,

which is specifically denied, then such negligence or breach of duty was not a proximate cause

of the damages claimed.

                               TENTH AFFIRMATIVE DEFENSE

          Plaintiff has released, settled, entered into accord and satisfaction or otherwise

compromised her claims herein and, accordingly, said claims are barred by the operation of law.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiff’s alleged damages were caused by a superseding, intervening act, which was

beyond the knowledge or control of WHG.

                             TWELFTH AFFIRMATIVE DEFENSE

          The Plaintiff’s claims are barred in whole or in part because of her own comparative

negligence.

                           THIRTEENTH AFFIRMATIVE DEFENSE

          WHG at all times relevant hereto acted in accordance with the applicable standard of care

under the circumstances

                                          JURY DEMAND

          WHG hereby demands a trial by jury to the fullest extent permitted by law on all triable

issues.




4817-9912-3118.1                                 153
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 154 of 155




                                        PRAYER FOR RELIEF

         Responding to the WHEREFORE paragraph, Defendant denies the allegations in this

Paragraph cast against it.


         WHEREFORE, having fully answered Plaintiff’s Amended Complaint for Damages,

Defendant WHG SU Atlanta, LP, respectfully prays for the following relief from this Honorable

Court:

         1.        That Plaintiff’s claims be denied and Plaintiff’s Complaint be dismissed with

                   prejudice;

         2.        That all costs, attorney’s fees, and expenses of this action be taxed against

                   Plaintiff;

         3.        That the case be tried before a jury of twelve (12) persons; and

         4.        For such other and further relief as this Honorable Court deems just and proper.


         Respectfully submitted this 12th day of December, 2019.



                                                   /s/ Adi Allushi
                                                   CHARLES K. REED
 LEWIS BRISBOIS BISGAARD                           Georgia Bar No. 597597
   & SMITH LLP                                     P. MICHAEL FREED
 1180 Peachtree Street NE                          Georgia Bar No. 061128
 Suite 2900                                        ADI ALLUSHI
 Atlanta, Georgia 30309                            Georgia Bar No. 852810
 (404) 348-8585
 (404) 467-8845 Facsimile                          Attorneys for Defendants
 Chuck.Reed@lewisbrisbois.com                      Red Roof Inns, Inc., FMW RRI NC, LLC,
 Michael.Freed@lewisbrisbois.com                   Westmont Hospitality Group, Inc., WHG SU
 Adi.Allushi@lewisbrisbois.com                     Atlanta, LP, and SUB-SU Hotel GP, LLC




4817-9912-3118.1                                   154
       Case 1:19-cv-03840-WMR Document 129 Filed 12/12/19 Page 155 of 155




                                 CERTIFICATE OF SERVICE

         I hereby certify that I have this 12th day of December, 2019 filed the within and

foregoing WHG SU Atlanta, LP’s Answer and Affirmative Defenses to Plaintiff’s Amended

Complaint for Damages via CM/ECF, which automatically sends an electronic copy to all

counsel of records as follows:

           Jonathan S. Tonge                          Amanda Kay Seals
           Patrick J. McDonough                       John Earl Floyd
           Trinity Hundredmark                        Manoj Sam Varghese
           ANDERSEN, TATE & CARR, P.C.                Tiana Scogin Mykkelvedt
           One Sugarloaf Centre                       BONDURANT MIXSON & ELMORE, LLP
           1960 Satellite Boulevard, Suite 4000       1201 West Peachtree Street NW
           Duluth, GA 30097                           3900 One Atlantic Center
           Attorneys for Plaintiff Jane Doe 1         Atlanta, GA 30309-3417
                                                      Attorneys for Plaintiff Jane Doe 1


                                              /s/ Adi Allushi
                                              CHARLES K. REED
                                              Georgia Bar No. 597597
                                              P. MICHAEL FREED
                                              Georgia Bar No. 061128
                                              ADI ALLUSHI
                                              Georgia Bar No. 852810

                                              Attorney for Defendants
                                              Red Roof Inns, Inc., FMW RRI NC, LLC, Westmont
                                              Hospitality Group, Inc., WHG SU Atlanta, LP, and
                                              SUB-SU Hotel GP, LLC




4817-9912-3118.1
